Application for writ of certiorari to review order of superior court remanding to justice court a case of unlawful detainer which had been certified up by the justice court on the ground that title to real property was involved in the issues to be tried.
A former application was denied by this court because the proceeding was directed to the judge of the superior court instead of to the tribunal itself. It was not intended by the opinion then filed to determine anything but who were the proper parties to the proceeding, but in assuming the position of the petitioners for the purpose of deciding this matter language was used which appears to determine the right to the writ upon the merits. The language thus inadvertently used cannot prejudice the parties not then before the court, and cannot foreclose them from presenting the question anew, or preclude this court from determining it as if the former opinion had not been rendered.
The complaint in the action before the justice court alleges facts showing the relation of landlord and tenant to exist between the plaintiff and defendants (petitioners here), a verbal lease, thirty days' notice to terminate the tenancy, and thereafter three days' notice to quit and surrender up possession of the premises. Rent for one month at $20 and damages in the sum of $100 are claimed. The verified answer denies that defendants are, or ever have been, tenants of plaintiff, denies the latter's ownership and right to possession of the premises, and avers that defendants hold possession under a contract of sale, the conditions of which have not yet been performed.
While justices' courts are prohibited from receiving evidence upon any question which involves the title or possession of real property, or to try any issue presenting such a question, and upon a verified showing being made that such a question is necessarily involved in the determination of the *Page 64 
action, are required to certify the case to the superior court, the same section of the code which requires this to be done contains a proviso, "that in cases of forcible entry and detainer, of which justices' courts have jurisdiction, any evidence, otherwise competent, may be given, and any question properly involved therein may be determined." (Code Civ. Proc., sec. 838.)
Statutory provisions relating to proceedings in forcible entry and detainer in this state are to be construed to include proceedings in "unlawful detainer." (Ivory v. Brown, 137 Cal. 603, [70 P. 657].) The proceedings in unlawful detainer, in which the rules of evidence relating to forcible entry and detainer are made applicable, are, and, of necessity, must be, limited to those cases where the conventional relation of landlord and tenant subsists and in which such defenses only can be recognized as are available to a tenant against his landlord; in other words, to those cases in which the tenant is estopped to deny his landlord's title. To sustain the proceeding the facts must show an express letting of the lands, or show impliedly, at least, that the defendant occupies as a tenant of the plaintiff, and this must be something more than a mere quasi tenancy. (Jones on Landlord and Tenant, sec. 563; Taylor's Landlord and Tenant, 9th ed., sec. 720.)
The ascertainment of what are "questions properly involved" in the action of unlawful detainer, what defenses may be interposed in such actions, and, when a "tenant can dispute his landlord's title," depends upon a variety of circumstances. (Tewksbury v. Magraff, 33 Cal. 244.) Many instances are considered in the cases of Knowles v. Murphy, 107 Cal. 107, [40 P. 111], and Teich v. Arms, 5 Cal.App. 475, [90 P. 962]), which it is not necessary for us to review. Where the action is for unlawfully holding over after the lease has determined, the title may become involved in some cases, and where this is the case removal may be required, but each case is to be considered with relation to the issues necessarily involved in its determination. (Henderson v. Allen, 23 Cal. 519. ) The decisive question in the case before the justice court here was: "Were the parties to the action landlord and tenant respectively?" Whatever the character of petitioners' holding, if it were not that of tenants of plaintiff, the action must fail. If the defendants prove their defense in this respect it will defeat the action in the justice's *Page 65 
court, because plaintiff can recover only by establishing such a relation. (Johnson v. Chely, 43 Cal. 299, 306.) If the justice court were without jurisdiction to determine whether or not the relation of landlord and tenant existed between the parties to an action in unlawful detainer, no summary proceeding of this character could ever be heard by that court, since this is the essential thing to the support of such an action. This being the issue raised, the justice court had jurisdiction to try it, and as that issue was determinative of the cause, the question of title to the property will not necessarily arise on the trial. (Menomonee River Lumber Co. v.Philbrook, 78 Wis. 142, [47 N.W. 188]; Johnson v. Chely,43 Cal. 306.)
The justice court having jurisdiction, the case was improperly certified to the superior court, and the order of the latter court remanding it must be sustained.
Writ dismissed and application denied.